    UNITED STATES DISTRICT COURT
    NORTHERN DISTRICT OF NEW YORK
    ____________________________________________

    RENEE JEAN B.,

                                                     Plaintiff,              5:18-CV-0036
                                                                             (CFH)
                    v.

    NANCY A. BERRYHILL, ACTING
    COMMISSIONER OF SOCIAL SECURITY,


                                    Defendant.
    ____________________________________________

    APPEARANCES:                                             OF COUNSEL:

    Olinsky Law Group                                        HOWARD D. OLINSKY, ESQ.
    300 S. State Street, Ste. 420
    Syracuse, New York 13202
    Attorneys for plaintiff

    Social Security Administration                           HEETANO SHAMSOONDAR, ESQ.
    Office of Regional General Counsel,
    Region II
    26 Federal Plaza, Rm. 3904
    New York, New York 10278
    Attorneys for defendant

                                 MEMORANDUM-DECISION & ORDER1

            Plaintiff Renee Jean B. 2 brings this action pursuant to 42 U.S.C. § 405(g)

    seeking review of a decision by the Commissioner of Social Security (“Commissioner”



        1
          Parties consented to review of this matter by a U.S. Magistrate Judge pursuant to 28 U.S.C. §
636(c), Federal Rule of Civil Procedure 73, N.D.N.Y. Local Rule 72.2(b), and General Order 18. See Dkt.
No. 6.
        2
         In accordance with recent guidance from the Committee on Court Administration and Case
Management of the Judicial Conference of the United States, which was adopted by the Northern District
of New York in June 2018 to better protect personal and medical information of non-governmental parties,
this Memorandum-Decision & Order will identify the plaintiff by her first name and last initial.
or “defendant”) denying her applications for supplemental security income benefits

(“SSI”) and disability insurance benefits. Dkt. No. 1 (“Compl.”). Plaintiff moves for a

finding of disability, and the Commissioner cross moves for judgment on the pleadings.

Dkt. Nos. 11, 14. For the following reasons, the determination of the Commissioner is

reversed, plaintiff’s motion for judgment on the pleadings is granted, and the matter is

remanded for proceedings consistent with this Memorandum-Decision & Order.



                                      I. Background

       On November 14, 2014, plaintiff filed a Title II application for a period of disability

and disability insurance benefits and protectively filed a Title XVI application for

supplemental security income. Plaintiff alleged disability beginning on August 16, 2010.

The claim was denied initially on January 12, 2015. Plaintiff requested a hearing before

an Administrative Law Judge (“ALJ”), and a hearing was held before ALJ Elizabeth W.

Koennecke on January 31, 2017, with a supplemental hearing held on May 15, 2017,

for the purpose of obtaining vocational expert testimony. Plaintiff’s timely request for

review by the Appeals Council was denied, making the ALJ’s findings the final

determination of the Commissioner. Plaintiff commenced this action on January 9,

2018. Dkt. No. 1 (“Compl.”).



                                      II. Discussion

                                 A. Standard of Review

       In reviewing a final decision of the Commissioner, a district court may not


                                              2
determine de novo whether an individual is disabled. See 42 U.S.C. §§ 405(g),

1383(c)(3); Wagner v. Sec'y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

1990). Rather, the Commissioner's determination will only be reversed if the correct

legal standards were not applied, or it was not supported by substantial evidence. See

Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987); Berry v. Schweiker, 675 F.2d 464,

467 (2d Cir. 1982). Substantial evidence is “more than a mere scintilla,” meaning that

in the record one can find “such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.’” Halloran v. Barnhart, 362 F.3d 28, 31 (2d Cir.

2004) (citing Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal citations

omitted)). The substantial evidence standard is “a very deferential standard of review

. . . . [This] means once an ALJ finds facts, we can reject [them] only if a reasonable

factfinder would have to conclude otherwise.” Brault v. Soc. Sec. Admin., Comm'r, 683

F.3d 443, 448 (2d Cir. 2012) (internal quotation marks omitted). Where there is

reasonable doubt as to whether the Commissioner applied the proper legal standards,

the decision should not be affirmed even though the ultimate conclusion reached is

arguably supported by substantial evidence. See Martone v. Apfel, 70 F. Supp. 2d 145,

148 (N.D.N.Y. 1999) (citing Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987)).

However, if the correct legal standards were applied and the ALJ’s finding is supported

by supported by substantial evidence, such finding must be sustained, “even where

substantial evidence may support the plaintiff’s position and despite that the court’s

independent analysis of the evidence may differ from the [Commissioner’s].” Rosado v.

Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992) (citation omitted); Venio v. Barnhart,


                                             3
     213 F.3d 578, 586 (2d Cir. 2002).



                                       B. Determination of Disability3

             “Every individual who is under a disability shall be entitled to a disability . . .

     benefit . . . .” 42 U.S.C. § 423(a)(1). Disability is defined as the “inability to engage in

     any substantial gainful activity by reason of any medically determinable physical or

     mental impairment . . . which has lasted or can be expected to last for a continuous

     period of not less than 12 months.” Id. § 423(d)(1)(A). A medically-determinable

     impairment is an affliction that is so severe that it renders an individual unable to

     continue with his or her previous work or any other employment that may be available

     to him or her based upon age, education, and work experience. Id. § 423(d)(2)(A).

     Such an impairment must be supported by “medically acceptable clinical and laboratory

     diagnostic techniques.” Id. § 423(d)(3). Additionally, the severity of the impairment is

     “based [upon] objective medical facts, diagnoses or medical opinions inferable from

     [the] facts, subjective complaints of pain or disability, and educational background, age,

     and work experience.” Ventura v. Barnhart, No. 04-CV-9018 (NRB), 2006 W L 399458,

     at *3 (S.D.N.Y. Feb. 21, 2006) (citing Mongeur v. Heckler, 722 F.2d 1033, 1037 (2d Cir.

     1983)).

             The Second Circuit employs a five-step analysis, based on 20 C.F.R. §


        3
           Although the SSI program has special economic eligibility requirements, the requirements for
establishing disability under Title XVI, 42 U.S.C. § 1382c(a)(3)(SSI) and Title II, 42 U.S.C. § 423(d) (Social
Security Disability Insurance (“SSDI”)), are identical, so that “decisions under these sections are cited
interchangeably.” Donato v. Sec‘y of Health and Human Services, 721 F.2d 414, 418 n.3 (2d Cir. 1983)
(citation omitted).

                                                           4
404.1520, to determine whether an individual is entitled to disability benefits:

             First, the [Commissioner] considers whether the claimant is
             currently engaged in substantial gainful activity.

             If he [or she] is not, the [Commissioner] next considers
             whether the claimant has a ‘severe impairment’ which
             significantly limits his [or her] physical or mental ability to do
             basic work activities.

             If the claimant suffers such an impairment, the third inquiry is
             whether, based solely on medical evidence, the claimant has
             an impairment which is listed in Appendix 1 of the regulations.
             If the claimant has such an impairment, the [Commissioner]
             will consider him [or her] disabled without considering
             vocational factors such as age, education, and work
             experience; the [Commissioner] presumes that a claimant who
             is afflicted with a ‘listed’ impairment is unable to perform
             substantial gainful activity.

             Assuming the claimant does not have a listed impairment, the
             fourth inquiry is whether, despite the claimant's severe
             impairment, he [or she] has the residual functional capacity to
             perform his [or her] past work.

             Finally, if the claimant is unable to perform his [or her] past
             work, the [Commissioner] then determines whether there is
             other work which the claimant could perform.

Berry, 675 F.2d at 467 (spacing added). The plaintiff bears the initial burden of proof to

establish each of the first four steps. See DeChirico v. Callahan ,134 F.3d 1177, 1179-

80 (2d Cir. 1998) (citing Berry, 675 F.2d at 467). If the inquiry progresses to the fifth

step, the burden shifts to the Commissioner to prove that the plaintiff is still able to

engage in gainful employment somewhere. Id. at 1180 (citing Berry, 675 F.2d at 467).

       “In addition, an ALJ must set forth the crucial factors justifying his findings with

sufficient specificity to allow a court to determine whether substantial evidence supports

the decision.” Barringer v. Comm’r of Soc. Sec., 358 F. Supp. 2d 67, 72 (N.D.N.Y.

                                               5
2005) (citing Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984)). However, a court

cannot substitute its interpretation of the administrative record for that of the

Commissioner if the record contains substantial support for the ALJ's decision. See

Yancey v. Apfel, 145 F.3d 106, 111 (2d Cir. 1998). If supported by substantial

evidence, the Commissioner's finding must be sustained “even where substantial

evidence may support the plaintiff's position and despite that the court's independent

analysis of the evidence may differ from the [Commissioner's].” Rosado v. Sullivan,

805 F. Supp. 147, 153 (S.D.N.Y. 1992). The Court must afford the Commissioner's

determination considerable deference, and may not substitute “its own judgment for

that of the [Commissioner], even if it might justifiably have reached a different result

upon a de novo review.” Valente v. Sec'y of Health & Human Servs., 733 F.2d 1037,

1041 (2d Cir. 1984).



                                     C. ALJ Decision

       Applying the five-step disability sequential evaluation, the ALJ determined that

plaintiff had not engaged in substantial gainful activity since August 16, 2010, the

alleged onset date, to December 31, 2015, her date last insured. T at 13. The ALJ

found at step two that plaintiff had the severe impairment of complex regional pain

syndrome of the right, dominant upper extremity. Id. At step three, the ALJ determined

that plaintiff did not have an impairment or combination of impairments that met or

medically equaled the severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1. Id. at 15. Before reaching step four, the ALJ concluded that


                                              6
    “claimant had the residual functional capacity to perform one handed work with the non-

    dominant arm/hand except she can use the dominant hand for carrying pieces of paper

    and assisting lifting and carrying of less than 1 pound.” Id. at 15. At step f our, the ALJ

    determined that plaintiff was unable to perform past relevant work. Id. at 19.

    Considering plaintiff's RFC, age, education, and work experience, together with the

    Medical-Vocational Guidelines, the ALJ further concluded that there are jobs that exist

    in significant numbers in the national economy that plaintiff could perform. Id. at 20.

    The ALJ obtained testimony from a vocational expert who testified that plaintiff would

    be able to perform the jobs of telemarketer, usher,4 and information clerk. Id. The VE

    testified that job numbers for all three positions “would be eroded by 50%” due to hand-

    related limitations. Id. The ALJ concluded there are jobs that exist with significant

    numbers in the national economy that plaintiff could perform. Id. at 20-21. Thus, the

    ALJ determined that plaintiff has not been under a disability within the meaning of the

    Social Security Act from the alleged onset date to the date of the decision. Id. at 21.



                                                D. Arguments


        4
            The ALJ stated further, “[n]either the vocational expert nor Representative Schmidt mentioned
that the job of usher is light and so could not be performed at a sedentary level. In any event, the
undersigned gives no weight to this hypothetical with sedentary work and occasional neck movement . . . .
[E]ven if Representative Schmidt’s hypothetical is granted, it does not establish disability because there
are still two jobs with significant numbers existing in the national economy that remain.” T at 20-21. The
ALJ also noted that plaintiff’s representative “questioned the vocational expert in a general manner about
being off task and how many days of missing work are acceptable. She did not cite any specific evidence
to support the presence of these limitations in this case. And, in fact, there is no evidence showing the
claimant had problems with attention or focus, had medication side effects that would support these
limitations or had acute exacerbations of discomfort that would result in missing work. This general
questioning of the vocational expert was abstract and did not add any specifics to a theory of the case.
The cross-examination of the vocational expert did not undermine his testimony or call any specific into
question.” Id. at 21.

                                                         7
       Plaintiff argues that the RFC is not supported by substantial evidence because

the record did not contain any medical opinion providing a function-by-function

assessment of plaintiff’s physical abilities; thus, the ALJ relied on her lay opinion in

reaching the RFC. Dkt. No. 11 at 12. Further, plaintiff contends that the ALJ insofar as

she afforded great weight to portions of the opinion of treating physician Dr. Marie

Desravines, but failed to reconcile conflicts between her RFC and Dr. Desravines’

opinion. Id. at 16-18. Defendant counters, arguing that the RFC is supported by

substantial evidence because the ALJ was not required to have a medical opinion that

provides a function-by-function assessment because she “had before her sufficient

evidence to reach a determination as to Plaintiff’s claim for benefits.” Dkt. No. 15 at 8.

Next, defendant argues that the ALJ properly assessed Dr. Desravines’ medical opinion

because the portion of her opinion that the ALJ rejected – her com mentary regarding a

potential future injury to the left upper extremity – was speculative. Id. at 10.



                                        E. Analysis

                         1. Function-by-Function Assessment

       The ALJ determined that plaintiff could perform one-handed work with the non-

dominant arm and hand, but could use her dominant hand for carrying pieces of paper

and assisting with lifting and carrying of items weighing less than one pound. T at 15.

Plaintiff contends that the ALJ reached this RFC without a medical opinion in the

record, as (1) she was not able to rely on the worker’s compensation assessments,

which she rejected; (2) there was no other medical evidence in the record providing a


                                              8
function-by-function analysis; and (3) plaintiff’s condition was not “minor” such that the

record was sufficient for the ALJ to assess plaintiff’s functional limitations. Dkt. No. 11

at 12-14. Further, plaintiff contends that the ALJ erred in limiting the RFC’s “scope to

simply address Plaintiff’s right upper extremity, without considering any other functional

limitations that possibly stem from her right upper extremity.” Id. at 14, 16.

       “To determine RFC, the ALJ must make a function by function assessment of the

claimant's ability to sit, stand, walk, lift, carry, push, pull, reach, handle, stoop, or

crouch, based on medical reports from acceptable medical sources that include the

sources' opinions as to the claimant's ability to perform each activity.” Bennett v.

Astrue, No. 1:06-CV-0649, 2009 W L 1035106, at *13 (N.D.N.Y. Apr. 17, 2009) (citing

20 C.F.R. § 404.1513(c)(1); §§ 404.1569a(a), 416.969a(a)). T he Second Circuit has

held that the failure to explicitly provide a function-by-function analysis as part of the

RFC assessment does not amount to per se error requiring remand. Chichocki v.

Astrue, 729 F.3d 172, 174 (2d Cir. 2013). Rem and is required only where there is not

sufficient medical information on which the ALJ could rely to assess the claimant’s

RFC. Id. (“Where an ALJ's analysis at Step Four regarding a claimant's functional

limitations and restrictions affords an adequate basis for meaningful judicial review,

applies the proper legal standards, and is supported by substantial evidence such that

additional analysis would be unnecessary or superfluous, we agree with our sister

Circuits that remand is not necessary merely because an explicit function-by-function

analysis was not performed.”) (citation omitted).

       The ALJ reviewed in detail treatment notes from plaintiff’s treating orthopedist,


                                                9
Dr. William Short, from 2010, 2012, and 2013, noting that they demonstrated “fairly

benign” findings – full flexion and extension of fingers, full ranges of motion in the right

wrist, no atrophy, normal two point discrimination, no temperature change, and grossly

normal motor functioning, and diagnoses of flexor strain and then chronic sprain in the

right wrist. T at 16-17. The ALJ also notes that in 2014, “clinical examinations

commenced documenting more significant findings[,]” including “hypersensitivity,

reduced ranges of motion of the wrist and fingers, reduced grip and arm strength . . . .”

Id. These 2014 treatment notes, as the ALJ admits, suggest a worsening of plaintiff’s

condition, yet these records do not provide or explain a level of functioning in her upper

right extremity. Id. Thus, it is not clear on what medical evidence the ALJ relied in

reaching the RFC as it relates to plaintiff’s use – or lack thereof – of her dominant right

upper extremity. The ALJ does reference plaintiff’s Activities of Daily Living

questionnaire, and notes that it reflects that plaintiff “had some difficulty with tasks, such

as peeling a potato and carrying heavy grocery items”; yet, this self-reported, non-

medical evidence does not suggest a specific level of ability in the right upper extremity

such that the ALJ could determine that plaintiff could use the extremity in the manner

specified in the RFC. Id. at 18.

       Further obfuscating the analysis is the fact that the ALJ assigns “no weight” to

the worker’s compensation evaluations “because Social Security disability is based on a

different standard and because the W orkers’ Compensation evaluations are temporary

and apply only to short periods of time.” T at 18. Some of these Workers’

Compensation records assess plaintiff’s ability to perform employment with the non-


                                             10
    dominant hand, and the ALJ did review these records in detail, leaving the Court unsure

    whether the ALJ did accord some degree of weight to these records in reaching her

    RFC. T at 18.5

             Although the ALJ’s RFC limits plaintiff largely to one-handed work, and the

    record supports the conclusion that plaintiff had full functional use of her left hand prior

    to the date last insured, the Court cannot determ ine that the RFC is supported by

    substantial evidence because it does not have an adequate basis on which to review

    the ALJ’s conclusion that plaintiff could use her right hand for carrying papers, and

    assisting with lifting and carrying items of up to one pound. T at 15. That the ALJ’s

    RFC involves very minimal use of the dominant right hand does not necessarily cure

    this Court’s concern. This is because the Court cannot determine whether plaintiff

    would be able to perform the RFC and jobs proposed if she did not, before the date of

    last insured, have the ability to use her right hand to any degree. As discussed, the ALJ

    references medical records indicating that the condition and/or pain associated with

    plaintiff’s upper right extremity worsened in 2014, but it is unclear which of the medical

    records, if any, the ALJ relied on reaching her conclusion about the functional use of

    the right hand from 2014 until December 31, 2015, the date last insured. Id. at 18.

    Accordingly, remand is required for the Commissioner to obtain from a medical source

    a function-by-function assessment specific to plaintiff’s right upper extremity, and/or

    provide a functional assessment of plaintiff’s upper right extremity which explicitly


        5
           The Court is not concluding that any reliance on the Worker’s Compensation records would
amount to per se reversible error, merely that it is unclear which records informed the ALJ’s assessment
of the right upper extremity, especially from 2014 to the date last insured.

                                                        11
     references the competent medical evidence on which the Commissioner relies in

     making this assessment, such that the Court is able to assess whether plaintiff could

     perform the functions set forth in the ALJ’s RFC with respect to her right upper

     extremity. Once this assessment is reached, 6 the Commissioner may seek vocational

     expert testimony if necessary.

             Insofar as plaintiff suggests that the ALJ erred by failing to assess “any other

     functional limitations that may possibly stem from her right upper extremity,” Dkt. No.

     11 at 14, 16, because substantial evidence supports the conclusion that there existed

     no other functional limitations “stemming” from the upper right extremity, remand is not

     required on this ground. It appears that the “other functional limitations” to which

     plaintiff refers is neck pain leading to headaches, “severe sleep problems,” and “pain in

     the back of her shoulder blade” that “radiated in her neck.” Dkt. No. 11 at 14.

     However, the ALJ did review many of these complaints, such as her complaints of neck

     pain and limitations with movement of her neck, and her concerns about potential f uture

     left hand problems. T at 17. The ALJ concluded that the record “documents

     infrequent and very intermittent reports of neck discomfort and few, if any, positive

     clinical findings.” Id. The ALJ observed that one record from plaintiff’s primary care

     provider found a “supple neck,” but noted that “neither the claim ant’s orthopedist or pain

     clinic describe range of motion limitation or other neck abnormalities in treatment



        6
            For example, if the Commissioner determines on remand that plaintiff could perform no work
with the right dominant hand, VE testimony may be necessary to determine whether jobs exist in
significant numbers in the national economy that plaintiff could perform without any use of the right upper
extremity.

                                                          12
notes.” Id. The ALJ also noted that there was “no documented work up for neck

discomfort such as x-rays or a cervical spine MRI and EMG/NC testing from prior to the

date last insured rules out cervical radiculopathy or myelopathy.” Id. Although the ALJ

does not explicitly address plaintiff’s reported sleep difficulties, she does note that there

were no reported medication side effects and that plaintiff was reported to be in no

acute distress at several of her medical appointments prior to the date last insured. Id.

at 18.

         The Court finds no ground for remand as it relates to plaintiff’s argument that the

ALJ failed to consider any other functional limitations that may result from her right

upper extremity issues. The ALJ reviewed the medical record and reasonably found

that there did not exist medical support for plaintiff’s claims of other limitations. See

generally Rosado, 805 F. Supp. at 153 (S.D.N.Y. 1992). However, as the Court finds

that there was not sufficient medical evidence from which the ALJ could reach an

assessment of plaintiff's functioning of her upper right extremity to support that portion

of her RFC, on remand, the Commissioner is to consider whether there existed, prior to

the date last insured, any additional functional limitations stemming from plaintiff's

upper right extremity and the impact of these functional limitations, if any.



                                2. Treating Physician Rule

         Plaintiff appears to argue that the ALJ violated the treating physician rule

because she afforded the opinion of plaintiff’s primary care provider Dr. Marie

Desravines, MD “great weight,” yet did not fully adopt her opinion “nor was such an


                                              13
omission fully explained or accounted for.” Dkt. No. 11 at 16. Plaintiff contends that Dr.

Desravines opined that plaintiff could not perform jobs involving lifting, pushing, or

pulling with her hands, “not just her right upper extremity.” Id. at 17. Plaintiff references

Dr. Desravines’ opinion that plaintiff “would most likely start lifting with her left hand and

subsequently develop problems with that wrist as well.” Id. Plaintiff contends that this

opinion “is not purely speculative, but rather Dr. Desravines’ expert opinion on Plaintiff’s

limitations that stem from her right arm injury.” Id. at 18. Plaintiff argues that “[t]his is

another example of the ALJ improperly assessing medical evidence to form

unsubstantiated determinations over the valid opinions of medical professionals.” Id. at

18. Defendant argues that the ALJ properly assessed Dr. Desravines’ opinion and the

portion of the doctor’s opinion relating to plaintiff’s left hand use was properly rejected

as speculative. Dkt. No. 14 at 9-10.

       Insofar as plaintiff argues that the ALJ violated the treating physician rule by

according great weight to Dr. Desravines’ opinion, but rejecting as speculative her

statement in a September 2012 treatment note relating to the potential future left hand

problems, the Court disagrees. T at 19. The ALJ Is not required to agree with all

portions of a medical provider’s opinion in order to accord it great weight. The ALJ

explicitly provided her rationale for rejecting that portion of Dr. Desravines’ opinion. Id.

at 18. She noted that treatment records did not document limitations on the use of the

left upper extremity, and that plaintiff “testified that she was able to use her left upper

extremity for activities and that she had adapted to using it.” Id. Indeed, the ALJ

reasonably concluded that Dr. Desravines’ comment relating to potential left hand


                                              14
issues was speculative. The record does not support any left hand limitations at the

time relevant to the ALJ’s assessment, as the ALJ notes in referencing “opinions from

different examiners [that] are consistent in generally suggesting that the claimant can

perform work tasks with her upper left extremity[.]” T at 19; see, e.g., Van Dien v.

Barnhart, 04 Civ. 7259, 2006 WL 785281, at *9 (S.D.N.Y. Mar. 24, 2006) (“[The]

general rule of deference does not apply where ‘the treating physician issued opinions

that are not consistent with other substantial evidence in the record, such as the

opinions of other medical experts.’”).

       As defendant correctly notes, dkt. no. 14 at 10, in assessing plaintiff’s RFC, the

ALJ is to look at plaintiff’s abilities and limitations prior to the date last insured, or before

December 31. 2015. In rejecting this portion of Dr. Desravines’ opinion, contrary to

plaintiff’s argument, the ALJ “comprehensively set forth [her] reasons for the weight

assigned” to Dr. Desravines’ opinion and provided “good reasons” for rejecting the

portion of her treatment notes relating to potential left hand problems. Hallorhan v.

Barnhart, 362 F.3d 28, 33 (2d Cir. 2004). As the ALJ’s assessm ent of Dr. Desravines’

opinion “affords an adequate basis for meaningful judicial review, [and] applies the

proper legal standards, it is supported by substantial evidence such that additional

analysis would be unnecessary or superfluous.” Chichocki, 729 F.3d at 177.

Accordingly, the Court does not find that the ALJ violated the treating physician rule,

and plaintiff’s argument on this point does not provide an independent basis for

remand.




                                               15
                                   III. Conclusion

WHEREFORE, for the reasons stated herein, it is hereby

      ORDERED, that plaintiff’s Motion for Judgment on the Pleadings, Dkt. No. 11, is

GRANTED; and it is further ORDERED, that defendant’s Motion for Judgement on the

Pleadings, Dkt. No. 14, is DENIED, and the matter is REVERSED and REMANDED

pursuant to sentence four of 42 U.S.C. § 405(g), to the Commissioner for further

proceedings consistent with this Memorandum-Decision & Order.

IT IS SO ORDERED.

      Dated: March 7, 2019
            Albany, New York




                                          16
